I.as Vegas, Nevada 89145
(702) 382-0711 FAX: (702) 382-5816

MARQUIS AURBACH COFFING
10001 Park Run Drive

N

So Oo HN Dn OW Fe W

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25
26
27
28

Case 3:21-cv-00268-MMD-WGC Document 28 Filed 06/30/21 Page 1 of 6

Marquis Aurbach Coffing
Nick D. Crosby, Esq.
Nevada Bar No. 8996
10001 Park Run Drive
Las Vegas, Nevada 89145
Telephone: (702) 382-0711
Facsimile: (702) 382-5816
ncrosby@maclaw.com
Attorneys for Defendant,
Steven Wolfson

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
ROGER PALMER; CHAD MOXLEY; Case Number: 3:21-cv-00268-MMD-WGC
and, FIREARMS POLICY COALITION,
INC.,
Plaintiffs,

vs.

STEPHEN SISOLAK, Governor of Nevada;
AARON FORD, Attorney General of
Nevada; GEORGE TOGLIATTI, Director of
the Nevada Department of Public Safety;
MINDY MCKAY, Administrator of the
Records, Communications and Compliance
Division of the Nevada Department of Public
Safety; JOSEPH LOMBARDO, Sheriff of
Clark County, Nevada; STEVEN
WOLFSON, District Attorney of Clark
County, Nevada, DANIEL COVERLEY,
Sheriff of Douglas County, Nevada; and
MARK JACKSON, District Attorney of
Douglas County, Nevada,

Defendants.

 

 

 

DEFENDANT STEVEN WOLFSON’S RESPONSE TO PLAINTIFFS’ MOTION
FOR PRELIMINARY INJUNCTION (ECF NO. 6)

Defendant Steven Wolfson, District Attorney for Clark County, Nevada
(“Wolfson”), by and through his attorneys of record, Nick D. Crosby, Esq., with the law
firm of Marquis Aurbach Coffing, hereby submits his Response to Plaintiffs’ Motion for
Preliminary Injunction (ECF No. 6).

Page | of 6
MAC:15090-011 4401620_1 6/30/2021 2:02 PM

 
Las Vegas, Nevada 89145

MARQUIS AURBACH COFFING
10001 Park Run Drive

(702) 382-5816

(702) 382-0711 FAX:

mn & WW NN

oO CO NN N

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25
26
27
28

 

Case 3:21-cv-00268-MMD-WGC Document 28 Filed 06/30/21 Page 2 of 6

This Response is made and based upon the attached Memorandum of Points and
Authorities, all pleadings and papers on file herein, and any oral argument allowed at the
time of the hearing in this matter.

Dated this 30th day of June, 2021.

MARQUIS AURBACH COFFING

By:/s/ Nick D. Crosby, Esq.

Nick D. Crosby, Esq.

Nevada Bar No. 8996

10001 Park Run Drive

Las Vegas, Nevada 89145

Attorneys for Defendant,

Steven Wolfson
MEMORANDUM OF POINTS AND AUTHORITIES

I. INTRODUCTION

Plaintiffs’ lawsuit challenges the constitutionality of AB 286, arguing AB 286
infringes upon the Plaintiffs’ Second, Fifth and Fourteenth Amendment rights. District
Attorney Wolfson does not have a duty to defend the constitutionality of a law, rather,
Nevada Revised Statute chapter 228 bestows that obligation upon the Attorney General.
Because Plaintiffs served the Attorney General with the Complaint and Motion for
Preliminary Injunction, coupled with the statutory duty to defend on the part of the Attorney
General, District Attorney Wolfson defers the defense of AB 286 to the Attorney General.
II. STATEMENT OF RELEVANT FACTS

A. THE PARTIES.

Sheriff Joseph Lombardo (“Lombardo”) is the duly elected Sheriff of the Las Vegas
Metropolitan Police Department (“Department”) and Daniel Coverley (“Coverley”) is the
duly elected Sheriff of Douglas County, whose statutory duties are found in Nevada Revised
Statute 248.005 ef seg. Aaron Ford (“Ford”) is the duly elected Attorney General for the
State of Nevada, whose statutory duties are found in Nevada Revised Statute 288.010 et seq.

George Togliatti (“Togliatti”) is the Director of the Nevada Department of Public Safety

Page 2 of 6
MAC:15090-011 4401620_1 6/30/2021 2:02 PM

 
MARQUIS AURBACH COFFING

10001 Park Run Drive
Las Vegas, Nevada 89145
(702) 382-0711 FAX: (702) 382-5816

Oo Oo SI BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:21-cv-00268-MMD-WGC Document 28 Filed 06/30/21 Page 3 of 6

(“DPS”) and Mindy McKay (“McKay”) is the Administrator of the Records,
Communication, and Compliance Division of Nevada DPS. Steven Wolfson (“Wolfson”) is
the duly elected District Attorney for Clark County and Mark Jackson (“Jackson”) is the
duly elected District Attorney for Douglas County, whose statutory duties are found in
Nevada Revised Statute 252.010 et seg. Governor Stephen Sisolak (“Sisolak”) is the duly
elected Governor for the State of Nevada.

Plaintiff Roger Palmer (“Palmer”), according to the Complaint, is a Nevada resident
who “owns and possesses multiple unserialized firearms, both handguns and rifles, that he
previously self-manufactured lawfully with unserialized component parts....” (ECF No. 1 at
{ 82). Palmer also possesses “multiple [Non-Firearm Objects] and firearm building kits,
which he lawfully acquired before the enactment of [AB 286].” (Id. at { 83).

Plaintiff Chad Moxley (“Moxley”) resides in Douglas County, Nevada and currently
holds a Federal Firearms License (“FFL”). (Id. at §§ 91 and 95). Moxley sells firearms and
“constituent firearm parts at local gun shows....” (Id. at { 96). These parts include
“unfinished receiver kits.” (Id. at § 97). Further, Moxley, like Palmer, owns and possesses
unserialized firearms he self-manufactured. (Id. at { 101).

Firearms Policy Coalition, Inc. (“FPC”) is a 501(c)(4), organized under the laws of
Delaware and does business in Clark County, Nevada. (Id. at § 19). FPC alleges its purpose
is to defend and promote “the People’s rights — especially the fundamental, individual
Second Amendment right to keep and bear arms....” (Id. at § 110). According to the
Complaint, FPC pursues its mission through lobbying efforts, “grassroots advocacy,
litigation and legal efforts, research, education, outreach, and other programs.” (Id. at J
111).

B. THE COMPLAINT.

On June 10, 2021, Plaintiffs Palmer, Moxley and FPC (collectively “Plaintiffs”) filed
a Complaint for Declaratory, Injunctive, or Other Relief. (ECF No. 1). Plaintiffs named
Governor Sisolak, Attorney General Ford, Director Togliatti, Administrator McKay, Sheriff

Lombardo, District Attorney Wolfson, Sheriff Coverley and District Attorney Jackson

Page 3 of 6
MAC:15090-011 4401620_1 6/30/2021 2:02 PM

 
MARQUIS AURBACH COFFING

10001 Park Run Drive
Las Vegas, Nevada 89145
(702) 382-0711 FAX: (702) 382-5816

oO S&S NSN DO WN &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:21-cv-00268-MMD-WGC Document 28 Filed 06/30/21 Page 4 of 6

(collectively “Defendants”) as defendants. The Complaint challenges the constitutionality
of AB 286, which was signed into law by Gov. Sisolak on June 7, 2021. (ECF No. 1, ff 2-
3). Specifically, Plaintiffs allege AB 286 infringes upon the Second, Fifth and Fourteenth
Amended rights of the Plaintiffs. (See id. at {J 3-160).

AB 286 was passed by the Legislature during the last legislative session and
generally prohibits a person from possessing, manufacturing or transferring/selling firearms
that do not bear a serial number in accordance with federal law, to include unfinished frames
or receivers intended to be assembled to complete a firearm. See AB 286,
https://www.leg.state.nv.us/App/NELIS/REL/8 1 st2021/Bill/7778/Text# (accessed June 28,
2021). Certain portions of AB 286 became effective upon passage, while others are not |
effective until January 1; 2022. (See id.)

Il. LEGAL ARGUMENT

Nevada Revised Statute 228.170 provides, in relevant part:

NRS 228.170 Commencement or defense of action to protect interest of

State; prosecution of prisoners and persons acting in concert with

prisoners.

1. Except as otherwise provided in NRS 228.111 to 228.1118, inclusive,
whenever the Governor directs or when, in the opinion of the Attorney

General, to protect and secure the interest of the State it is necessary that a

suit be commenced or defended in any federal or state court, the Attorney
General shall commence the action or make the defense.

Nev. Rev. Stat. 228.170(1). AB 286 affects all citizens in the State of Nevada, as well as
non-residents who engage in activities described therein, and makes criminal certain
activities related to firearms. Because the constitutionality of AB 286 is in the “interest of
the State[,]” the duty to defend AB 286 lies with the Attorney General and not District
Attorney Wolfson. Given the statutory duties outlined in Nevada Revised Statute 228.170,
District Attorney Wolfson defers the defense of AB 286 to the Office of the Attorney
General.

//1

///

Page 4 of 6
MAC:15090-011 4401620_1 6/30/2021 2:02 PM

 
Las Vegas, Nevada 89145
(702) 382-0711 FAX: (702) 382-5816

MARQUIS AURBACH COFFING
10001 Park Run Drive

o Se SNS DN NH Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:21-cv-00268-MMD-WGC Document 28 Filed 06/30/21 Page 5 of 6

IV. CONCLUSION

Nevada Revised Statute 288.170 creates a duty on the part of the Attorney General to
defend matters in the interest of the State. District Attorney Wolfson was not responsible
for drafting or passing AB 286 and does not have a duty to defend the constitutionality of
the same. Because Plaintiffs are challenging the constitutionality of AB 286, and the duty to
defend the same lies with the Attorney General, District Attorney Wolfson defers to the
Office of the Attorney General for the defense of AB 286.

Dated this 30th day of June, 2021.

MARQUIS AURBACH COFFING

By:/s/ Nick D. Crosby, Esq.
Nick D. Crosby, Esq.
Nevada Bar No. 8996
10001 Park Run Drive
Las Vegas, Nevada 89145
Attorneys for Defendant,
Steven Wolfson

Page 5 of 6
MAC:15090-011 4401620_1 6/30/2021 2:02 PM

 
MARQUIS AURBACH COFFING

10001 Park Run Drive
Las Vegas, Nevada 89145
(702) 382-0711 FAX: (702) 382-5816

oO © NSN HD Wn FBP WD NO

DB Bd BR KN NO KR NYO HNO NO wm RB BR Rr eS ee eel
ao NHN BN AN HRP WY NY FKY§ DOD CO TH NH A Ff WYO NY | O&O

 

Case 3:21-cv-00268-MMD-WGC Document 28 Filed 06/30/21 Page 6 of 6

CERTIFICATE OF SERVICE

I hereby certify that I electronically filed the foregoing DEFENDANT STEVEN
WOLFSON’S RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY
INJUNCTION (ECF NO. 6) with the Clerk of the Court for the United States District
Court by using the court’s CM/ECF system on the OS vay of June, 2021.

Xx I further certify that all participants in the case are registered CM/ECF users
and that service will be accomplished by the CM/ECF system.

C] I further certify that some of the participants in the case are not registered
CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,
or have dispatched it to a third-party commercial carrier for delivery within 3 calendar days
to the following non-CM/ECF participants:

David C. O’Mara
The O’Mara Law Firm, P.C.
311 East Liberty Street
Reno, NV 89501

david@omaralaw.net

Raymond M. Diguiseppe, Esq. (pro hac vice)
. The Diguiseppe Law Firm, P.C.
4320 Southport-Supply Road, Suite 300
Southport, NC 28461
law.rmd@gmail.com

Adam Kraut, Esq. (pro hac vice)
William Sack, Esq. (pro hac vice)
Firearms Policy Coalition
1215 K Street, 17 Floor
Sacramento, CA 95814

akraut@fpclaw.org
wsack@fpclaw.org

Attorneys for Plaintiffs

‘Arrempjoyee of Marquis Au¥bach Coffing

Page 6 of 6
MAC:15090-011 4401620_1 6/30/2021 2:02 PM

 
